ORDER

Stacy Shaw (“defendant”) appeals the judgment on his conviction by a jury of two counts of first-degree statutory rape. Defendant claims that the trial court erred in overruling his objection to the state’s questioning of Carol Smith (“mother”), the victim’s mother, regarding whether the victim was telling the truth about having been raped by defendant.
We have reviewed the briefs of the parties and the record On appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).